Citation Nr: 1134672	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a right knee disability, rated 10 percent prior to June 29, 2009, and 20 percent on that date. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 1996 and later rating decisions of the Department of Veteran s Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006, the Board remanded the case.  In April 2007, the Board issued a decision.  In September 2008, the United States Court of Appeals for Veterans Claims (Court) remanded that portion of the Board decision that denied an increased rating for the right knee disability and denied an increased rating for a skin disorder.  In April 2009, the Board remanded these two increased rating issues for further development.

Board construes a June 2009 letter of inquiry from the Veteran as a new claim for an increased rating for a low back disability.  This issue is referred to the RO for appropriate action.

In October 2010, the Board adjudicated the increased rating claim for a skin disorder, but remanded the remaining issue, an increased rating for a right knee disability, for clarification of an examination report.


FINDINGS OF FACT

1.  Throughout the appeal period, right knee instability has been no worse than moderate in degree.  

2.  Throughout the appeal period, right knee painful limitation of motion in flexion with additional functional impairment during flare-ups is shown.  

3.  Throughout the appeal period, the right knee has lacked no more than 10 degrees from full extension.  

4.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 20 percent schedular rating for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

2.  Throughout the appeal period, the criteria for a schedular rating greater than 20 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

3.  Throughout the appeal period, the criteria for a separate 10 percent schedular rating for limited right knee flexion are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5260 (2010).

4.  Throughout the appeal period, the criteria for a separate 10 percent schedular rating for limited right knee extension are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Timely notice was provided the claimant in May 2004 and later-dated notice letters from VA. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports and VA examination reports.  The claimant submitted private treatment records and was provided a videoconference hearing before the undersigned Veterans Law Judge.  The claimant was afforded several VA medical examinations between 1996 and 2009.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. August 4, 2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

In February 1992, the RO granted service connection and a noncompensable rating for right knee strain under Diagnostic Code 5257, based on service records of a right knee injury during parachute jumping.  No VA examination was offered.

In March 1995, the Veteran requested an increased rating.  He submitted an October 1994 VA emergency room report that notes that he complained of right knee and low back pains.  A January 1995 VA X-ray shows a normal right knee.  

An August 1995 VA out-patient treatment report notes continuous right knee pains and occasional right knee swelling.  The assessment was retropatellar grinding.  Physical therapy was recommended. 

In March 1996, the RO denied an increased rating for the right knee.  The Veteran had not been afforded a VA examination.  In a June 1996 notice of disagreement (hereinafter: NOD), the Veteran reported continued knee problems.  

An August 1996 VA out-patient treatment report notes right knee pain.  In his November 1996 substantive appeal, the Veteran reported severe right knee swelling with instability.  

December 1996 VA X-rays showed mild dish involvement of both patellae.  A December 2006 VA orthopedic compensation examination report reflects that the right knee joint was stable, but stiff and minimally painful on movement.  Crepitance was reported also.  Full range of motion was noted.  There was no effusion and no atrophy of the quadriceps muscles.  The diagnosis was chronic patellar tendonitis with dish involvement.  

In a July 1997-issued rating decision, the RO assigned a 10 percent rating for the right knee effective from March 13, 1995, under Diagnostic Code 5257.  The decision notes that a March 1996 decision is on appeal.  

A March 1999 VA orthopedic compensation examination report notes daily knee pains that are increased by activity and that interfere with working.  The Veteran also reported daily knee swelling.  The examiner noted "quite a bit of crepitation in the right knee joint."  The examiner confirmed swelling of the knee.  The right knee flexed to 125 degrees, but extension lacked 5 degrees of full extension.  Pain on extension began at 10 degrees.  There was no instability or muscle atrophy.  Flare-ups of pain would decrease the ranges of motion by about 25 percent.  The diagnosis was chronic knee strain associated with patellar tendinitis. 

During a September 2002 VA general medical compensation examination, the Veteran reported constant, dull, right knee pains with swelling, instability, and incoordination.  Activities increased the pain.  The examiner found tenderness to palpation, crepitus, and painful motion.  Pain began at 125 degrees of flexion and at 5 degrees before full extension.

In July 2003, the Veteran reported that his knee symptoms fluctuated from day to day.  

A March 2004 VA orthopedic compensation examination report notes the Veteran reported constant moderate knee pain with flare-ups, stiffness, and swelling.  The examiner noted a normal gait and no muscle atrophy.  There was full range of motion in flexion and extension with no pain.  The examiner estimated that there would be a 10 percent loss in range of motion during flare-ups.  X-rays were normal.  There was tenderness to deep palpation of the knee.  The diagnosis was symptomatic right knee arthalgias. 

In March 2006, the Veteran testified before the undersigned that he was worried about the knee giving out at work.  He testified that he had popping and cracking symptoms, but had not lost any time from work. 

A private March 2006 magnetic resonance imaging study of the right knee showed a meniscal tear and chondromalacia patella.  

An August 2006 VA orthopedic examination report notes a complaint of constant right knee pain, weakness, swelling, instability, and lack of endurance.  The Veteran reported using a knee brace, but no time lost from working due to the right knee.  Forward flexion was to 120 degrees and extension lacked 10 degrees of full.   McMurray's and anterior Drawer signs were positive.  A positive McMurray's sign/test is a cartilage click during knee manipulation and indicates meniscal injury, Dorland's Illustrated Medical Dictionary 1525, 1679 (28th ed. 1994).  Drawer's test or sign denotes the integrity of the anterior and posterior cruciate ligaments of the knee.  Id, at 1673.  The diagnosis was chondromalacia patella and tear of the anterior horn of the lateral meniscus with instability.  The examiner estimated additional mild limitation of motion during flare-ups and additional functional impairment due to painful use.

The RO issued a supplemental statement of the case (SSOC) in November 2006 that states that the right knee is rated 20 percent disabled for moderate instability and that no greater rating can be granted based on the evidence.  No effective date for the 20 percent rating is mentioned.  No contemporaneous rating decision to accompany this increase to 20 percent is of record.

An April 2007 Board decision denied a right knee rating above 10 percent.  In September 2008, the Court vacated and remanded that decision.  

A June 2009 VA orthopedic examination report notes right knee "forward flexion" from zero to 135 degrees, with stiffness, on repetitive testing.  Right knee extension lacked 10 degrees of full extension.  

In a May 2010 addendum report, the VA examiner clarified that moderate laxity was shown.  The examiner was asked to address whether the meniscal tear was related to the service-connected disability, but declined to offer that opinion, concluding that such as opinion would be merely speculative.  

The VA's examiner's reluctance to speculate on the relationship between laxity and the service-connected disability is of little consequence, as the RO has already granted service connection for right knee instability and has assigned a compensable rating under Diagnostic Code 5257. 

In August 2010, the RO issued a rating decision that purports to grant a 20 percent right knee rating effective from June 29, 2009, under Diagnostic Code 5257.  This is in contradiction of a November 2006 SSOC that purports to have granted the benefit.  This error is moot at this point in time, however, because the Board's action below will resolve the issue.

The Board will first address the right knee instability rating assigned by the RO.  As noted in the recent May 2010 addendum report, a VA physician has confirmed a meniscal tear with moderate laxity of the right knee.  This evidence is similar to the meniscal tear and instability noted by the August 2006 VA orthopedic examiner.  Much earlier in the appeal period, in a November 1996 substantive appeal, the Veteran reported right knee instability.  Evidence of severe instability has not been submitted.  Thus, it appears that at various times throughout the appeal period, the right knee has been manifested by instability that has been no worse than moderate.  

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2010).  

Concerning the staged rating for instability assigned by the RO, there is no evidence that the right knee became more unstable on June 29, 2009.  For example, an August 2006 examiner clearly noted the instability.  The Veteran did not report an increase in instability, although he has stated in general terms that his knee pain has worsened over time.  While not all examiners during the appeal period have found instability, the Veteran has clearly reported such instability as early as 1996.  Concerning the variances in examination reports, the Board is required to reconcile variances in examination reports into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  

Interpreting all the evidence and the reports in light of the whole recorded history, the Board finds that the criteria for a rating greater than 20 percent for right knee instability are not met during any portion of the appeal period.  The 20 percent rating criteria for right knee instability are met for the entire appeal period, however, as there is no clear indication of when any instability increased from mild to moderate.  As noted by the Court in Hart, supra, a staged rating may be considered where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The evidence in this case contains no such factual findings.  The assignment of staged ratings is therefore unnecessary.  

Turning to a separate rating or ratings for limitation of motion of the right knee, VAOPGCPREC 9-98 explains that separate ratings are authorized for painful motion and instability, as these represent separate disabilities.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  As noted above, a portion of § 4.59 states that the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2010).   

The right knee's limitation of motion in flexion is currently manifested by painful flexion with flare-ups causing additional functional impairment.  Although limited motion in flexion would be noncompensable under Diagnostic Code 5260, as noted above, painful motion of a joint is entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  This also considers the tenets of DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45.  Comparing the manifestations of pain on flexion, including increased pain during flare-ups, with the criteria of the rating schedule, the Board finds that the criteria for a 10 percent schedular rating under Diagnostic Code 5260 are more nearly approximated for the entire appeal period.  

Lastly, limited extension of the right knee is also shown.  Where a Veteran has both limitation of flexion and limitation of extension of the knee, the limitations must be rated separately to adequately compensate for functional loss.  VA's General Counsel held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2010).   

In March 1996, the VA examiner did not report specific ranges of motion, but did find a stiff knee, pain on movement, and crepitance.  In March 1999, the right knee lacked 5 degrees of full extension, with a 25 percent worsening during flare-ups.  In August 2006, the right knee lacked 10 degrees of full extension.  Similar limited motion in extension was shown in June 2009.  Thus, during the appeal period, the right knee has been manifested by a limitation in extension to no worse than 10 degrees.  Comparing this manifestation to the rating criteria, the criteria for a 10 percent rating under Diagnostic Code 5261 are more nearly approximated during the appeal period.   

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim for a rating greater than 20 percent for right knee instability for any portion of the appeal period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  However, considering all evidence and testimony, the evidence is at least in relative equipoise on the grant of a 20 percent rating for right knee instability for that portion of the appeal period prior to June 29, 2009.   The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Considering all the evidence and testimony, the evidence is at least in relative equipoise for a separate 10 percent rating for right knee limited motion in flexion for the entire appeal period.  The benefit of the doubt doctrine will therefore be applied.  Id.  Considering all the evidence and testimony, the evidence is at least in relative equipoise for a separate 10 percent rating for right knee limited motion in extension for the entire appeal period.  The benefit of the doubt doctrine will therefore be applied.  Id. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




















	(CONTINUED ON NEXT PAGE)


ORDER

A schedular rating greater than 20 percent for right knee instability is denied for the entire appeal period; however, an increased, 20 percent, schedular rating for right knee instability is granted for the period prior to June 29, 2009, subject to the laws and regulations governing payment of monetary benefits. 

Throughout the appeal period, a separate 10 percent schedular rating for limited right knee flexion is granted, subject to the laws and regulations governing payment of monetary benefits.

Throughout the appeal period, a separate 10 percent schedular rating for limited right knee extension is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


